DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
  	Claims 1-20 are clearly directed to solving a mathematical problem for finding either an ith largest or a pth smallest number from the set of n m- bit (N-bit) numbers.  The claims clearly recite mathematical concept such as “summing a bit from each of the m-bit numbers to generate a summation result, wherein all the bits being summed occupy an identical bit position within their respective number” and “comparing the summation result to a threshold value, wherein the threshold value is calculated based on i or p”.  The claims also recite mental process that can be performed by human thought mentally or with pencil and paper, such as “setting, based on an outcome of the comparison, a bit of the selected number”, “for each of the m-bit numbers, based on the outcome of the comparison and a value of the bit from the m-bit number, selectively updating a bit in the m-bit number occupying a next bit position”, “outputting data indicative of the selected number” and setting flags.  Therefore, the claims fall within both the “Mathematical Concepts” and “Mental Process” of abstract idea.  The claims 
 	Claims 1-20 also fail to recite additional elements that amount to significantly more than the judicial exception of abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements recited in the claims amount to no more than a generic computer that serves to perform generic computer function and is invoked merely as a tool for implementing the abstract idea.  Therefore, the recitations of the additional elements in the claims, both individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8,11,13-15,18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bagdis et al. (4,802,108).
  	As per claims 1,13 and 20, Bagdis et al discloses a method (figure 1) of selecting, in hardware logic (figures 7 and 8), a number from a set of n m-bit numbers, wherein the selected number is either an ith largest or a pth smallest number (rank-order) from the set of n m- bit (N-bit) numbers, where i, p, m and n are integers, the method comprising a plurality (N) of iterations, and each of the iterations comprising: summing (104) a bit from each of the m-bit numbers to generate a summation result (No. 1’s), wherein all the bits being summed occupy an identical bit position (X) within their 
 	As per claim 2, Bagdis et al discloses in figures 1 and 7 outputting data indicative of the selected number comprises outputting the selected number.  
 	As per claim 3, Bagdis et al discloses in figure 1 setting, based on an outcome of the comparison, a bit of the selected number comprises: in response to determining that the summation result exceeds the threshold value, setting the bit of the selected number to one (108); and in response to determining that the summation result is less than the threshold value, setting the bit of the selected number to zero (112).  
 	As per claim 4, Bagdis et al discloses in figure 1 in a rth iteration (x), summing a bit from each of the m-bit numbers to generate a summation result, clearly comprises summing a bit having a bit index (significand value) m-r (N-X) from each of the m-bit numbers to generate a summation result, wherein each bit is either an original bit from one of the m-bit numbers or an updated bit from a previous iteration.  
th smallest number from the set of n m-bit numbers (see col. 1, lines 20-22) and the threshold value is equal to (n-p) for greater determination (see col. 4, lines 58-60).  Further, since the pth smallest number from the set of n m-bit numbers is the ith smallest number, where i = n-p+1, therefore, the threshold value would is also equal to i for greater-or-equal determination.   
 	As per claims 7 and 14, Bagdis et al discloses in figures 7 and 8, selectively updating a bit in the m-bit number occupying a next bit position based on the outcome of the comparison and a value of the bit from the m-bit number comprises: selectively setting a flag (Zout, Oout) associated with the m-bit number based on the outcome of the comparison and a value of the bit from the m-bit number; and selectively updating a bit in the m-bit number occupying a next bit position based on values of one or more flags associated (Zin, Oin) with the m-bit number (see figure 9).  
 	As per claims 8 and 15, Bagdis et al discloses in figure 9, selectively setting a flag associated with the m-bit number based on the outcome of the comparison and a value of the bit from the m-bit number comprises: in response to determining that the summation result (Aout = 1) exceeds the threshold value and that the value of the bit (D) is zero, setting a min flag (Zout) associated with the m-bit number; and in response to determining that the summation result (Aout = 0) is less than the threshold value and that the value of the bit is one, setting a max flag (Oout) associated with the m-bit number, and wherein selectively updating a bit (Ain) in the m-bit number occupying a next bit position based on values of one or more flags associated with the m-bit number comprises: in response to determining that the max flag associated with the m-bit 
  	As per claims 11 and 18, Bagdis also discloses in response to determining that the summation result exceeds the threshold value and that the value of the bit is zero, updating all bits in the m-bit number to zero (col. 5, lines 2-7, figures 4 and 5); and in response to determining that the summation result does not exceed the threshold value and that the value of the bit is one, updating all bits in the m-bit number to one (col. 4, lines 60-68, figures 3 and 4).

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagdis et al. (4,802,108) in view of Machida (5,511,189).
	It is noted that Bagdis et al. does not disclose determining how many of the m-bit numbers have an associated flag that is set; and in response to determining that n-1 of the m-bit numbers have an associated flag set, outputting data indicative of the m-bit number without an associated flag set.  However, Machida disclosed an early exit logic  for dectecting an early complete condition based of generated flags to exit the process (see abstract).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to provide the hardware logic of Bagdis et al. an early exit logic to detecting an early complete condition based of th largest number, and thus it is obvious that when n-1 of the n m-bit numbers have an associated flag set, there is only one m-bit number remained having the associated flag not set to be the ith largest number.

Claims 1-7,9-10,12-14,16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (2012/0002876).
  	As per claims 1,7,9,12-14,16 and 19-20, Williams discloses a method (figure 2B) of selecting, in hardware logic (figure 1), a number from a set of n m-bit numbers, wherein the selected number is either an ith largest or a pth smallest number (rank-order) from the set of n m- bit (N-bit) numbers, where i, p, m and n are integers, the method comprising a plurality of iterations, and each of the iterations comprising: summing (206,215) a bit from each of the m-bit numbers to generate a summation result (Num1’s), wherein all the bits being summed occupy an identical bit position within their respective number; comparing the summation result to a threshold value (Rank order,208), wherein the threshold value is calculated based on i or p; setting, based on an outcome of the comparison, a bit of the selected number (210,214); and for each of the m-bit numbers, based on the outcome of the comparison and a value of the bit from 
  	It is noted that Williams does not disclose selectively updating a bit in the m-bit number occupying a next bit position based on the flags comprising: in response to determining that the particular flag is set, setting all the bit in the m-bit number occupying the next bit position and all bits in the m-bit number to a predetermined value. However, Williams discloses in figure 3B an m-bit numbers with the flag set is OUT and is no longer considered (Not in Play).  Therefore, It would have been obvious 
	As per claim 2, Williams discloses in figure 3B outputting data indicative of the selected number comprises outputting the selected number.  
 	As per claim 3, Williams discloses in figure 2B setting, based on an outcome of the comparison, a bit of the selected number comprises: in response to determining that the summation result exceeds the threshold value, setting the bit of the selected number to one (210); and in response to determining that the summation result is less than the threshold value, setting the bit of the selected number to zero (214).  
 	As per claim 4, Williams discloses in figures 2B and 3B in a rth iteration (x), summing a bit from each of the m-bit numbers to generate a summation result, clearly comprises summing a bit having a bit index (significand value) m-r (N-X) from each of the m-bit numbers to generate a summation result, wherein each bit is either an original bit from one of the m-bit numbers or an updated bit from a previous iteration.   	
 	As per claims 5 and 6, Williams discloses in figure 2B the selected number is the ith largest number from the set of n m-bit numbers and the threshold value is equal to i. Further,  since the ith largest number from the set of n m-bit numbers is the pth smallest number where P = n-i+1, therefore, the threshold value would also equal to (n-p) or (n-p+1).  

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (2012/0002876) in view of Machida (5,511,189).	
 	It is further noted that Williams does not disclose determining how many of the m-bit numbers have an associated flag that is set; and in response to determining that n-1 of the m-bit numbers have an associated flag set, outputting data indicative of the m-bit number without an associated flag set.  However, Machida disclosed an early exit logic for dectecting an early complete condition based of generated flags to exit the process (see abstract).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to provide the hardware logic of William an early exit logic to detecting an early complete condition based of generated flags to exit the process in order to reduce the processing time.  Further, detecting an early complete condition by determining how many of the m-bit numbers have an associated flag that is set; and in response to determining that n-1 of the m-bit numbers have an associated flag set, outputting data indicative of the m-bit number without an associated flag set would have been obvious to a person of ordinary skill in the art because the flags in Williams are clearly to indicate the associated numbers are not the ith largest number, and thus it is obvious that when n-1 of the n m-bit numbers have an associated flag set, there is only one m-bit number remained having the flat not set to be the ith largest number.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHUONG D NGO/Primary Examiner, Art Unit 2182